DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-14 directed to an invention non-elected without traverse.  Accordingly, claims 1-14 have been cancelled.
Allowable Subject Matter
Claims 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Spanier et al (U.S. Patent Application Publication Number: US 2017/0232167 A1, hereinafter Spanier – APPLICANT CITED) teaches  the steps of inserting an intravascular heart pump system into vasculature of the patient, the heart pump system comprising a cannula, a pump inlet, a pump outlet, and a rotor; positioning the heart pump system within the patient, such that the cannula (e.g. 53 Fig. 1)  extends across an aortic valve (e.g. 15 Fig. 1)  of the patient, the pump inlet (e.g. 54 Fig.1)  is located within a left ventricle (e.g. 16 Fig. 1)  of the patient, and the pump outlet  (e.g. 60 Fig.1)is located within an aorta of the patient; operating the heart pump system to provide a first level of cardiac support for the patient; the pump further comprises sensor (e.g. 30 and 60 Fig.1). However no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically "obtaining at least one lactate concentration value measured from the .
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792